DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/20/2020, 3/15/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 19 removes some language from Claim 1 but does not adjust its antecedent basis accordingly (see, e.g., “at the at least one backplane switch” when the previous introduction for a backplane switch is not present). Claim 20 contains similar antecedent basis problems.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri (US Pub. 2016/0283427) in view of Clish (US Pub. 2015/0046710).
With respect to Claim 1, Chaudhuri teaches a method for assigning addresses to a plurality of modules in a fault tolerant industrial control system, the method comprising the steps of: (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. Para. 26; industrial control system.)
authenticating a connection on at least one backplane (Authentication will be taught later. Fig. 3, para. 31; backplane is established for communication between modules.)
on a first base and at least one backplane switch on at least one additional base; (Figs. 5-6, paras. 47-48; adapter base and multiple I/O bases. See also Clish, para. 18; modules are enabled to operate in parallel or takeover for one another in the case of a failure event.)
assigning a master base address to the first base when the at least one backplane switch on the first base detects a signal indicating the first base is a master base; (paras. 34-36; bank master powers up and determines it is a master due to configuration parameters. See also paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. For example, a device that has no MAC address from a received neighbor detect message knows it is the first device, see para. 40.)
receiving a base address request at the at least one backplane switch on the first base from the at least one backplane switch on the at least one additional base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
transmitting a base address and a slot start address from the at least one backplane switch on the first base to the at least one backplane switch on the at least one additional base responsive to receiving the base address request when the master base address has been assigned to the first base; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
receiving a slot address request from at least one module on the at least one additional base with at least one master module on the master base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and transmitting a slot address response to the at least one module on the at least one additional base from the at least one master module. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
But Chaudhari does not explicitly teach authenticating a connection.
Clish, however, does teach authenticating a connection (paras. 23-25; authentication between modules)
between at least one backplane switch (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Chaudhari with the authentication in order to prevent events that degrade system security. (Clish, para. 5)

With respect to Claim 2, modified Chaudhari teaches the method of claim 1, and Chaudhari also teaches wherein: the at least one backplane includes a first backplane and a second backplane, (Duplication of parts is not a patentable act. Further, see Fig. 6, para. 59; dual bases resulting in dual backplanes)
the first base includes a first backplane switch and a second backplane switch, (The obviousness of switches was previously taught. Fig. 6, para. 59-60; Data outputs 66a/66b.)
the at least one additional base includes a first backplane switch and a second backplane switch, (The obviousness of switches was previously taught. Fig. 6, para. 59-60; Data outputs 92a/92b.)
the first backplane is operatively connected between the first backplane switch on the first base and the first backplane switch on the at least one additional base, (Fig. 6; Data 1 runs from 66a to 86a)
the second backplane is operatively connected between the second backplane switch on the first base and the second backplane switch on the at least one additional base, (Fig. 6; Data 2 runs from 66b to 86b)
and Clish also teaches the step of authenticating the connection on the at least one backplane between the at least one backplane switch on the first base and the at least one backplane switch on the at least one additional base further includes the steps of: authenticating a first connection on the first backplane between the first backplane switch on the first base and the first backplane switch on the at least one additional base, and authenticating a second connection on the second backplane between the second backplane switch on the first base and the second backplane switch on the at least one additional base. (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. paras. 23-25; authentication between modules)
The same motivation to combine as the independent claim applies here.

With respect to Claim 5, modified Chaudhari teaches the method of claim 2, and Chaudhari also teaches wherein the step of receiving the base address request at the at least one backplane switch on the first base from the at least one backplane switch on the at least one additional base further comprises the steps of: receiving a first base address request at the first backplane switch on the first base from the first backplane switch on the at least one additional base, (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and receiving a second base address request at the second backplane switch on the first base from the second backplane switch on the at least one additional base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and wherein the step of transmitting the base address and the slot start address from the at least one backplane switch on the first base to the at least one backplane switch on the at least one additional base further comprises the steps of: transmitting the base address and the slot start address from the first backplane switch on the first base to the first backplane switch on the at least one additional base in a first base address response, (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
and transmitting the base address and the slot start address from the second backplane switch on the first base to the second backplane switch on the at least one additional base in a second base address response. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)

With respect to Claim 6, modified Chaudhari teaches the method of claim 2, and Chaudhari also teaches wherein: the at least one master module on the master base includes a first master module and a second master module; (Para. 59; modules may have dual bases for redundancy.)
the step of receiving the slot address request from the at least one module on the at least one additional base with the at least one master module on the master base further includes the steps of: receiving the slot address request from the at least one module on the at least one additional base with the first master module on the master base, (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and receiving the slot address request from the at least one module on the at least one additional base with the second master module on the master base; (Duplication of parts is not a patentable act. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and the step of transmitting the slot address response to the at least one module on the at least one additional base from the at least one master module further includes the steps of: transmitting the slot address response to the at least one module on the at least one additional base from the first master module, (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
and transmitting the slot address response to the at least one module on the at least one additional base from the second master module. (Duplication of parts is not a patentable act. para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)

With respect to Claim 7, modified Chaudhari teaches the method of claim 6, and Chaudhari also teaches wherein: the step of receiving the slot address request from the at least one module on the at least one additional base with the first master module on the master base further comprises the steps of: receiving a first slot address request with the first master module from the at least one module via the first backplane, (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and receiving a second slot address request with the first master module from the at least one module via the second backplane; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
the step of receiving the slot address request from the at least one module on the at least one additional base with the second master module on the master base further comprises the steps of: receiving the first slot address request with the second master module from the at least one module via the first backplane, (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and receiving the second slot address request with the second master module from the at least one module via the second backplane; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
the step of transmitting the slot address response to the at least one module on the at least one additional base from the first master module further comprises the steps of: transmitting a first slot address response from the first master module to the at least one module via the first backplane, (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
and transmitting a second slot address response from the first master module to the at least one module via the second backplane; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
and the step of transmitting the slot address response to the at least one module on the at least one additional base from the second master module further comprises the steps of: transmitting a third slot address response from the second master module to the at least one module via the first backplane, (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
and transmitting a fourth slot address response from the second master module to the at least one module via the second backplane. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)

With respect to Claim 8, modified Chaudhari teaches the method of claim 7, and Clish also teaches further comprising the step of assigning the slot address to the at least one module when the slot address received from the first slot address response, the second slot address response, the third slot address response, and the fourth slot address response match. (para. 25; payload matching to confirm authenticity. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to ensure that all the addresses match in order to perform failover redundancy, see Chaudhari, paras. 5, 59-61.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, modified Chaudhari teaches the method of claim 1, and Chaudhari also teaches wherein the fault tolerant industrial control system includes one first base and a plurality of additional bases, (Figs. 5-6, para. 47, 59)
And Clish also teaches the method further comprises the steps of: authenticating a connection on at least one backplane between the at least one backplane switch on one of the plurality of additional bases and the at least one backplane switch on another of the plurality of additional bases located one hop apart, (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. paras. 23-25; authentication between modules. See also Chaudhari, Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
wherein authentication of each of the connections occurs in parallel. (para. 18; all modules are enabled to operate in parallel.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, Chaudhuri teaches an industrial control system configured to assign addresses to a plurality of slots, the industrial control system comprising: a master base including a first backplane and a second backplane; (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. Para. 26; industrial control system.)
and configured to communicate on the first backplane; (Fig. 3, para. 31; backplane is established for communication between modules. Para. 59; modules may have dual bases for redundancy.)
and configured to communicate on the second backplane; (Fig. 3, para. 31; backplane is established for communication between modules. Para. 59; modules may have dual bases for redundancy.)
a first master module mounted in a first slot on the master base, the first master module in communication with the first master backplane switch and with the second master backplane switch; (Figs. 5-6, paras. 47-48; adapter base and multiple I/O bases. Para. 59; modules may have dual bases for redundancy. See also Clish, para. 18; modules are enabled to operate in parallel or takeover for one another in the case of a failure event.)
a second master module mounted in a second slot on the master base, the second master module in communication with the first master backplane switch and with the second master backplane switch; (Figs. 5-6, paras. 47-48; adapter base and multiple I/O bases. Para. 59; modules may have dual bases for redundancy. See also Clish, para. 18; modules are enabled to operate in parallel or takeover for one another in the case of a failure event.)
at least one additional base including a first backplane and a second backplane, ((Figs. 5-6, paras. 47-48; adapter base and multiple I/O bases. Para. 59; modules may have dual bases for redundancy.)
wherein the first backplane in the at least one additional base is configured to communicate with the first backplane in the master base and the second backplane in the at least one additional base is configured to communicate with the second backplane in the master base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy. See also Fig. 6.)
and a plurality of additional modules, each of the plurality of additional modules is mounted in a slot on one of the at least one additional bases, (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b).)
wherein: each of the plurality of additional modules is in communication with the additional first backplane switch and the additional second backplane switch on the corresponding additional base, (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy. See also Fig. 6.)
the first master backplane switch and the at least one additional first backplane switch connected one hop apart (Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
the second master backplane switch and the at least one additional second backplane switch connected one hop apart (Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
the first master backplane switch transmits a base address and a slot start address to the at least one additional first backplane switch connected one hop apart, (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
and the second master backplane switch transmits the base address and the slot start address to the at least one additional second backplane switch connected one hop apart. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
But Chaudhari does not explicitly teach authenticating a connection.
Clish, however, does teach a first master backplane switch mounted to the master base; a second master backplane switch mounted to the master base (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
at least one additional first backplane switch, each of the at least one additional first backplane switches is mounted to one of the at least one additional bases and is configured to communicate on the first backplane of the corresponding additional base; (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
at least one additional second backplane switch, each of the at least one additional second backplane switches is mounted to one of the at least one additional bases and is configured to communicate on the second backplane of the corresponding additional base; (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
are configured to authenticate a connection between the first master backplane switch and the at least one additional first backplane switch, (paras. 23-25; authentication between modules)
are configured to authenticate a connection between the second master backplane switch and the at least one additional second backplane switch, (paras. 23-25; authentication between modules)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the system of Chaudhari with the authentication in order to prevent events that degrade system security. (Clish, para. 5)

With respect to Claim 13, modified Chaudhari teaches the industrial control system of claim 10, and Chaudhari also teaches wherein: the first master backplane switch is configured to receive a first base address request from the at least one additional first backplane switch connected one hop apart; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
the first master backplane switch is configured to transmit the base address and the slot start address to the at least one additional first backplane switch connected one hop apart in a first base address response; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
the second master backplane switch is configured to receive a second base address request from the at least one additional second backplane switch connected one hop apart; (Duplication of parts is not a patentable act. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
and the second master backplane switch is configured to transmit the base address and the slot start address to the at least one additional second backplane switch connected one hop apart in a second base address response. (Duplication of parts is not a patentable act. para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)

With respect to Claim 14, modified Chaudhari teaches the industrial control system of claim 10, and Chaudhari also teaches wherein: the first master module is configured to transmit a first slot address request to the first master backplane switch; (paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor.)
the first master module is configured to transmit a second slot address request to the second master backplane switch; (paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. See also para. 60; data sent on both backplanes.)
the second master module is configured to transmit a third slot address request to the first master backplane switch; (paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. See also para. 60; data sent on both backplanes.)
the second master module is configured to transmit a fourth slot address request to the second master backplane switch; (paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor.)
the first master backplane switch detects a signal defining the master base as the master base; the first master backplane switch transmits a first master slot address to the first master module in response to the first slot address request; (paras. 34-36; bank master powers up and determines it is a master due to configuration parameters. See also paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. For example, a device that has no MAC address from a received neighbor detect message knows it is the first device, see para. 40.)
the first master backplane switch transmits a second master slot address to the second master module in response to the third slot address request; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
the second master backplane switch detects the signal defining the master base as the master base; (paras. 34-36; bank master powers up and determines it is a master due to configuration parameters. See also paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. For example, a device that has no MAC address from a received neighbor detect message knows it is the first device, see para. 40.)
the second master backplane switch transmits the first master slot address to the first master module in response to the second slot address request; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
and the second master backplane switch transmits the second master slot address to the second master module in response to the fourth slot address request. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)

With respect to Claim 15, modified Chaudhari teaches the industrial control system of claim 10, and Chaudhari also teaches wherein: the first master module receives a first slot address request from each of the plurality of additional modules via the first backplane; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
the first master module transmits a first slot address response to the additional module from which the first slot address request was received via the first backplane; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
the first master module receives a second slot address request from each of the plurality of additional modules via the second backplane; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
the first master module transmits a second slot address response to the additional module from which the second slot address request was received via the second backplane; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
the second master module receives the first slot address request from each of the plurality of additional modules via the first backplane; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
the second master module transmits a third slot address response to the additional module from which the third slot address request was received via the first backplane; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
the second master module receives the second slot address request from each of the plurality of additional modules via the second backplane; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and the second master module transmits a fourth slot address response to the additional module from which the fourth slot address request was received via the second backplane. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)

With respect to Claim 16, modified Chaudhari teaches the industrial control system of claim 15, and Clish also teaches wherein the additional module is further configured to assign itself the slot address when the slot address received from the first slot address response, the second slot address response, the third slot address response, and the fourth slot address response match. (para. 25; payload matching to confirm authenticity. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to ensure that all the addresses match in order to perform failover redundancy, see Chaudhari, paras. 5, 59-61.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 17, modified Chaudhari teaches the industrial control system of claim 10, and Chaudhuri also teaches further comprising: a plurality of additional bases, each additional base including the first backplane and the second backplane; (Figs. 5-6, para. 47, 59)
And Clish also teaches a plurality of additional first backplane switches, wherein each of the additional first backplane switches is mounted to one of the plurality of additional bases and is configured to communicate on the first backplane of the corresponding additional base; and a plurality of additional second backplane switches, wherein each of the additional second backplane switches is mounted to one of the plurality of additional bases and is configured to communicate on the second backplane of the corresponding additional base. (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 18, modified Chaudhari teaches the industrial control system of claim 17, and Clish also teaches wherein: each of the plurality of additional first backplane switches is configured to authenticate a connection between another of the additional first backplane switches connected one hop apart; each of the plurality of additional second backplane switches is configured to authenticate a connection between another of the additional second backplane switches connected one hop apart, wherein authentication of each connection occurs in parallel. (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. paras. 23-25; authentication between modules. See also Chaudhari, Fig. 5, para. 44, 49; adapter base receives data from right-most I/O base through loop back.)
wherein authentication of each of the connections occurs in parallel. (para. 18; all modules are enabled to operate in parallel.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 19, Chaudhuri teaches a method for assigning addresses to a plurality of modules in a fault tolerant industrial control system, the method comprising the steps of: (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. Para. 26; industrial control system.)
authenticating a connection on at least one backplane (Authentication will be taught later. Fig. 3, para. 31; backplane is established for communication between modules.)
between a first base and at least one additional base; (Figs. 5-6, paras. 47-48; adapter base and multiple I/O bases. See also Clish, para. 18; modules are enabled to operate in parallel or takeover for one another in the case of a failure event.)
assigning a master base address to the first base when the at least one backplane switch on the first base detects a signal indicating the first base is a master base; (paras. 34-36; bank master powers up and determines it is a master due to configuration parameters. See also paras. 38-44; neighbor detect message that is sent out. Neighbor response messages indicate when there are neighbors to either side, which is a detection of who the master is. For example, a device that has no MAC address from a received neighbor detect message knows it is the first device, see para. 40.)
receiving a base address request at the at least one backplane switch on the first base from the at least one backplane switch on the at least one additional base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
transmitting a base address and a slot start address from the at least one backplane switch on the first base to the at least one backplane switch on the at least one additional base responsive to receiving the base address request when the master base address has been assigned to the first base; (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy. Examiner asserts that the most reasonable reading of the redundancy feature together with the addressing feature would anticipate, but to compact prosecution Examiner finds that it would have been obvious to one of ordinary skill, prior to the effective filing date, to transmit both a base and a slot start address so that a unique address can be assigned to slots in each base to allow communication on each backplane.)
receiving a slot address request from at least one module on the at least one additional base with at least one master module on the master base; (paras. 38-41; neighbor detect response message informing the bank master that there is a neighbor. Para. 59; modules may have dual bases for redundancy.)
and transmitting a slot address response to the at least one module on the at least one additional base from the at least one master module. (para. 36-37, 41; master assigns itself a slot address from the slot id and then calculates a new slot address for the adjacent module. The slot address can be calculated by adding to the masters slot address. The addressing must be unique. Para. 59; modules may have dual bases for redundancy.)
But Chaudhari does not explicitly teach authenticating a connection.
Clish, however, does teach authenticating a connection (paras. 23-25; authentication between modules)
When the at least one backplane switch (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Chaudhari with the authentication in order to prevent events that degrade system security. (Clish, para. 5)

With respect to Claim 20, modified Chaudhari teaches the method of claim 19, and Clish also teaches wherein the step of authenticating the connection on the at least one backplane between the first base and the at least one additional base further comprises the steps of: authenticating a connection (paras. 23-25; authentication between modules)
and at least one switch present on the first base; (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
and authenticating a connection (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. paras. 23-25; authentication between modules)
and at least one switch present on the at least one additional base. (First see Chaudhuri, fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b). para. 31; logical connection between devices can be routed on cabling. Then see Clish, para. 39; I/O modules can be connected by switches in backplane.)
The same motivation to combine as the independent claim applies here.
and Chaudhuri teaches between at least one module (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b).)
between at least one module (fig. 6, paras. 59-61; modules are redundant and have a dual bases that result in data being output on two planes at once (Data 1, 66a and Data 2, 66b).)


Claims 3-4, and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chaudhuri (US Pub. 2016/0283427) in view of Clish (US Pub. 2015/0046710), and further in view of Bush (EP 3518133 A1).
With respect to Claim 3, modified Chaudhari teaches the method of claim 2, and Clish also teaches wherein the step of authenticating the first connection on the first backplane between the first backplane switch on the first base and the first backplane switch on the at least one additional base further comprises the steps of: generating a first random number in the first backplane switch on the first base, (para. 24; NonceA generated with a random number generator)
transmitting the first random number and a first vendor certificate from the first backplane switch on the first base to the first backplane switch on the at least one additional base, (A vendor certificate in particular will be taught later. paras. 24-25; NonceA combined with authentication key certificate to form datagram. Datagram is transmitted to other device and validated.)
generating a second random number in the first backplane switch on the at least one additional base, and transmitting the second random number and a second vendor certificate from the first backplane switch on the at least one additional base to the first backplane switch on the first base; (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. para. 24; NonceA generated with a random number generator. paras. 24-25; NonceA combined with authentication key certificate to form datagram. Datagram is transmitted to other device and validated.)
and wherein the step of authenticating the second connection on the second backplane between the second backplane switch on the first base and the second backplane switch on the at least one additional base further comprises the steps of: generating a third random number in the second backplane switch on the first base, transmitting the third random number and a third vendor certificate from the second backplane switch on the first base to the second backplane switch on the at least one additional base, (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. para. 24; NonceA generated with a random number generator. paras. 24-25; NonceA combined with authentication key certificate to form datagram. Datagram is transmitted to other device and validated.)
generating a fourth random number in the second backplane switch on the at least one additional base, and transmitting the fourth random number and a fourth vendor certificate from the second backplane switch on the at least one additional base to the second backplane switch on the first base. (Duplication of parts is not a patentable act. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to authenticate all of the connections on both backplanes in order to provide security to both backplanes in both directions. para. 24; NonceA generated with a random number generator. paras. 24-25; NonceA combined with authentication key certificate to form datagram. Datagram is transmitted to other device and validated.)
The same motivation to combine as the independent claim applies here.
But modified Chaudhari does not explicitly teach a vendor certificate.
Bush, however, does teach a first vendor certificate (para. 28; digital vendor certificate)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Chaudhari with the vendor certificate to confirm the modules are manufactured by an authorized equipment vendor. (Bush, para. 28)

With respect to Claim 4, modified Chaudhari teaches the method of claim 3, and Clish also teaches wherein the step of authenticating the first connection on the first backplane between the first backplane switch on the first base and the first backplane switch on the at least one additional base further comprises the steps of: signing the second random number in the first backplane switch on the first base, (paras. 25-26; signing in response)
transmitting the signed second random number from the first backplane switch on the first base to the first backplane switch on the at least one additional base, (paras. 26-27; response is validated)
signing the first random number in the first backplane switch on the at least one additional base, (Duplication of parts is not a patentable act. Regardless, the same benefit arises from performing the authentication for additional communication channels as the first. paras. 25-26; signing in response. paras. 26-27; response is validated)
and transmitting the signed first random number from the first backplane switch on the at least one additional base to the first backplane switch on the first base; (Duplication of parts is not a patentable act. Regardless, the same benefit arises from performing the authentication for additional communication channels as the first. paras. 25-26; signing in response. paras. 26-27; response is validated)
and wherein the step of authenticating the second connection on the second backplane between the second backplane switch on the first base and the second backplane switch on the at least one additional base further comprises the steps of: signing the fourth random number in the second backplane switch on the first base, transmitting the signed fourth random number from the second backplane switch on the first base to the second backplane switch on the at least one additional base, (Duplication of parts is not a patentable act. Regardless, the same benefit arises from performing the authentication for additional communication channels as the first. paras. 25-26; signing in response. paras. 26-27; response is validated)
signing the third random number in the second backplane switch on the at least one additional base, and transmitting the signed third random number from the second backplane switch on the at least one additional base to the second backplane switch on the first base. (Duplication of parts is not a patentable act. Regardless, the same benefit arises from performing the authentication for additional communication channels as the first. paras. 25-26; signing in response. paras. 26-27; response is validated)
The same motivation to combine as the independent claim applies here.

With respect to Claims 11-12, they are substantially similar to Claims 3-4, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
	Examiner makes no 101 rejection to Claim 10 and its dependents because one of skill would understand a “base” to be a physical device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449